Citation Nr: 1810215	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran was afforded a Travel Board hearing before the undersigned in July 2016.  A transcript of that hearing is of record.  On Board hearing the Veteran indicated that he was unemployed as a result of his service-connected foot disability.  As a result, the Board determined the claim of entitlement to TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

This claim was remanded in September 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2002).


FINDING OF FACT

The Veteran's service-connected disabilities are not so severe as to preclude all substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Since the September 2016 Board Remand, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, VA treatment records, and statements in support of the claim.  It appears that all obtainable evidence identified by the Veteran relative to the claim adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  To that end, the Board recognizes that in March 2017, the Veteran asserted that there were outstanding pertinent records not associated with the claims file.  See VA 21-4138 Statement in Support of the Claim.  However, he also clarified that these records were lost and now unobtainable; thus the Board finds that a remand to obtain these records is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the Board acknowledges that in September 2017 the Veteran requested that the RO "reopen" his claim for TDIU as he had additional evidence he wished to submit.  See VA 27-0820 Report of General Information.  He also requested that all new evidence be reviewed as it was received.  To date, the Veteran has not submitted additional evidence to support his claim.  To the extent that the Veteran's representative submitted an informal hearing presentation in January 2018, the information provided was redundant of evidence of record and thus does not require a remand.  38 C.F.R. §§ 19.37. 
Merits

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

Where the threshold minimum percentage standards in 38 C.F.R. § 4.16 (a) are not met, but the Veteran is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. See Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is service-connected for fracture right os calcis, rated 30 percent disabling; right leg varicose veins, rated 10 percent disabling; dyshidrosis hands and feet, rated 10 percent disabling; and maxillary sinusitis, rated noncompensably.  He does not meet the schedular criteria for a TDIU.  Nevertheless, a TDIU may still be available on an extraschedular basis if the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16 (b).
The central inquiry in determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Following careful consideration of the record, the Board finds that the evidence does not establish that the Veteran's service-connected disabilities render him totally unemployable.  Turning to the record, the Veteran was last employed as repairman/installer for a telephone company in 1986.  See August 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  His highest level of education was three years of high school.  Although, the Veteran reported not undergoing additional education or training, on Board hearing he indicated completing some form of computer training in 1986.  Id.; see also, Board Hearing Transcript.  

As to medical evidence, July 2010 VA sinus examination revealed the Veteran suffered from impaired activities of daily living (ADLs) due to fatigue and headaches.  On an adjoining VA skin diseases examination, he reported daily dyshidrosis of the hands and feet manifesting in peeling, cracking, and burning skin.  

On October 2010 VA foot examination the Veteran reported retiring as a result of his foot problems.  The examiner indicated his foot disability precluded chores, shopping, exercise, and sports; severely impaired recreation, traveling, driving, and bathing; moderately impaired dressing; and mildly impaired toileting and grooming.  

On November 2010, VA varicose vein examination, the Veteran reported being retired since 1986.  The noted reason for retirement was "Vet quit his job."  The examiner indicated that his vein condition moderately impaired chores, shopping, exercise, traveling, and grooming and precluded recreation and sports.  Dizziness due to medication was also noted.  For both 2010 examinations, analyses of the effect of his foot and vein disabilities on employment was not provided as the Veteran reported not being employed.

On November 2012 VA ankle conditions examination, the Veteran reported retiring in 1986 after the deaths of his spouse and child.  He reported experiencing pain all over his foot, including heel pain.  However, in discussing functional impairment the examiner noted that the clinical records were contradictory to the Veteran's reports on examination.  Specifically, treatment medical records were negative for reports of heel pain or difficulty with ambulation.  

On July 2016 Board hearing, the Veteran reported that his foot disability precluded him from working in his original telephone repairman position.  That said, he reported that prior to retiring he underwent additional training from his employer in order to become proficient with computers.  Subsequent to completing this training the Veteran requested to retire rather than having to continue working with computers. 

On July 2016 Disability Benefits Questionnaire, the Veteran's care provider E. M. P.A.-C., indicated that his foot disability caused pain and decreased range of motion.  These symptoms limited his ADLs and instrumental ADLs causing marked limitations to ambulation and weight bearing.  E. M. did not opine that his foot disability precluded all forms of employment and did not address sedentary employment at all.  Rather, E. M. focused upon the Veteran's difficulty with standing/bearing weight beyond 10 minutes and driving an automatic transmission vehicle.  

Clinicians throughout the record have made notations that the Veteran is unable to work as a result of his overall pain level.  See 2007- 2017 CBOC Gallup and New Mexico HCS.  However, the Veteran's pain has been associated with multiple ailments including his back, bilateral knees, and his right foot service-connected disability.  

Finally, throughout the appeal, the Veteran has reported that his non-service-connected back disability either individually or in conjunction with his foot disability rendered him unemployable.  See March 2017 Statement in Support of Claim, August 2017 Correspondence and VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  Notably, he has not asserted that his foot disability alone or in conjunction with his service-connected vein, sinus, and skin conditions precluded sedentary employment.

Based on the above, the Board finds that the Veteran's service-connected disabilities do not preclude him from all forms of gainful employment.  From the outset, the Board concedes that the Veteran's foot disabilities likely preclude most forms of physical employment as he has been opined to be unable to maintain a standing/weight bearing position for longer than 10 minutes.  Nevertheless, inability to perform physical employment alone is not sufficient to warrant a finding of TDIU.  Instead, the Board must also ascertain whether the Veteran is precluded from obtaining and maintaining sedentary employment.  

In the instant case, the Veteran has reported retiring due to the impairments associated with his foot and non-service-connected disabilities as they precluded maintaining his former physically demanding work as a telephone repairman/installer.  However, the record neither establishes that the Veteran is precluded from sedentary employment nor has he asserted such.  To that end, the Veteran has reported rejecting the opportunity to engage in sedentary employment involving computers based on disinterest rather than inability.  Correspondingly, there is no indication that his education level, albeit limited, would preclude sedentary employment.  That said, although the Veteran's collective service-connected disabilities do result in impairments they have not been shown or alleged to preclude sedentary employment.  Thus TDIU is not warranted.

In rendering this determination, acknowledgement is given to the positive findings of unemployability noted in treatment medical records.  However, these records do not provide a rationale for the determination of unemployability or specially address sedentary employment.  Moreover, these records are negative for indication that the Veteran's foot disabilities alone render him unemployable.  Instead, clinicians merely indicate that the overall pain associated with his service-connected and non-service-connected disabilities precludes employment.  Thus these notations alone are insufficient to support TDIU.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement).

In sum, the record does not establish that the Veteran's service-connected disabilities alone preclude all forms of substantially gainful employment, namely sedentary employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (for a veteran to prevail on a claim for TDIU, it is necessary that the record reflect some factor which places the case in a different category than other veterans with an equal rating of disability).  Thus, referral of the TDIU claim for extra-schedular consideration is not warranted.  Accordingly, the Board finds that entitlement to a TDIU is not warranted.  38 U.S.C. § 5107 (b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a TDIU is denied



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


